PER CURIAM.
Raymond Cherisson appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion. We have reviewed the record and the district court’s opinion and *193order and find no reversible error. See Temkin v. Frederick County Comm’rs, 945 F.2d 716, 723 (4th Cir.1991). The claims Cherisson raised in his Rule 60(b) motion are foreclosed by the mandate rule. United States v. Bell, 5 F.3d 64, 66-67 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.